Name: 98/439/EC: Commission Decision of 30 June 1998 on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 1765)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy;  economic geography;  accounting;  cooperation policy
 Date Published: 1998-07-10

 Avis juridique important|31998D043998/439/EC: Commission Decision of 30 June 1998 on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 1765) Official Journal L 194 , 10/07/1998 P. 0050 - 0053COMMISSION DECISION of 30 June 1998 on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 1765) (98/439/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas the Commission has received five-year programmes from Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal, Finland, Sweden and the United Kingdom that describe the controls they intend to operate between 1 January 1996 and 31 December 2000;Whereas these Member States have sent the Commission applications for a financial contribution in respect of the expenditure referred to in Article 2 of Decision 95/527/EC and planned for 1998;Whereas some applications relate to investment expenditure for the purchase or modernisation of vessels, aircraft, land vehicles, systems to locate and record fishing activities and systems to record, manage and transmit data on the controls, including computer and software applications;Whereas some applications relate to expenditure for specific measures designed to improve the quality and effectiveness of the monitoring of fishing and related activities;Whereas some applications relate to expenditure for the training of national officials involved in control activities; whereas Commission Decision 96/286/EC of 11 April 1996 laying down detailed rules for the application of Council Decision 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (2) lays down rules for determining the amount of eligible expenditure for training;Whereas some applications also relate to expenditure for trying out or introducing new technology to improve the monitoring of fishing activity and related activities which can accordingly qualify for a higher rate of Community contribution under the second subparagraph of Article 3(2) of Decision 95/527/EC; whereas priority should be given, within the annual budget allocation earmarked for these measures, to reimbursing investment costs associated with satellite monitoring systems in view of their importance for monitoring fishing activities;Whereas, pursuant to Article 3(3) of Decision 95/527/EC, Ireland should qualify for a higher rate of Community contribution for certain operating and investment expenditure with a view to undertaking the necessary checks to ensure compliance with the scheme to manage the fishing effort;Whereas this expenditure will help to mobilise monitoring for the proper application of the common fisheries policy;Whereas the eligibility of the planned expenditure, the rate of the Community contribution and the conditions that may be attached to the grant of the financial contribution should be established;Whereas the Management Committee for Fisheries and Aquaculture has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS DECISION:Article 1 The planned expenditure for 1998 referred to in Annex I for the purchase or modernisation of inspection and control equipment and for specific measures, amounting to ECU 71 867 026, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure incurred. However, the contribution shall be granted within the limits set out in Annex I, amounting to ECU 20 570 152.Article 2 1. The planned expenditure for 1998 on the activities and projects listed in Article 3(2) of Decision 95/527/EC and referred to in Annex II, amounting to ECU 12 316 187, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure incurred.However, the Community contribution towards investment expenditure for the purchase of satellite tracking devices installed in fishing vessels shall not exceed ECU 2 000 per vessel.2. Paragraph 1 notwithstanding, the Community contribution shall be 100 % of the eligible expenditure incurred in installing a satellite-based vessel monitoring system, hereinafter called a 'VMS`, up to a maximum of:- ECU 400 000 per Member State for the setting up of monitoring centres,- ECU 4 000 per satellite tracking device installed in Community fishing vessels being monitored by a VMS in accordance with Article 3(1) of Regulation (EEC) No 2847/93.The contribution at the rate of 100 % shall be granted up to a maximum of ECU 6 225 000.Article 3 Investment expenditure incurred in Ireland in 1998 amounting to ECU 12 872 971 and running costs amounting to ECU 3 035 950 shall be eligible for a financial contribution pursuant to Article 3(3) of Decision 95/527/EC. The Community financial contribution shall be 65 % in the case of the eligible investments incurred and 100 % in the case of the running costs incurred referred to in this paragraph. However, the financial contribution shall be granted up to a maximum of ECU 7 944 567 in the case of the eligible investments incurred and ECU 3 000 000 in the case of the running costs incurred.Article 4 1. The ecu exchange rate in force in August 1997 shall be used to calculate the eligible amounts under this Decision.2. The expenditure declarations and applications for advances in national currency shall be converted into ecus at the rate for the month in which they are received by the Commission.Article 5 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 June 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 301, 14. 12. 1995, p. 30.OJ L 302, 15. 12. 1995, p. 45 (corrigendum).(2) OJ L 106, 30. 4. 1996, p. 37.ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I >TABLE>ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II / LIITE II / BILAGA II >TABLE>